Erie App. No. E-95-005. On October 30, 1996, the Ohio Prosecuting Attorneys Association filed a motion for leave to file instanter an amicus curiae motion for reconsideration of this court’s decision entered October 16,1996. Pursuant to S.Ct.Prac.R. XI(2)(B), an amicus curiae may not file a motion for reconsideration without prior leave of this court. Whereas the motion for leave to file a motion for reconsideration was not filed within ten days after the entry of the court’s order, it is considered by the court to be untimely. Accordingly,
IT IS ORDERED by the court, sua sponte, that the motion to file instanter an amicus curiae motion for reconsideration be, and hereby is, stricken.